MANTON, Circuit Judge.
 Appellee sued to recover fines imposed and paid for violations of the Immigration Act 1924, § 26 (8 USCA § 145), in the transportation of three aliens from Italy to the United States on its steamship; the aliens having been excluded because they were afflicted with loathsome and dangerous contagious diseases which were not easily curable. They were excluded and a fine of $1,000 imposed for the transportation of each alien. But pursuant to section 22 of the 1917 Act (8 U. S. C. § 159 [8 USCA § 159]) two were admitted by the Commissioner because they were children of citizens of the United States and the third was admitted under the seventh proviso of section 3 of the 1917 aet (8 U. S. C. § 136 (p), 8 USCA § 136 (p) as an alien returning to an unrelinquished domicile in the United States. The Secretary of Labor admitted them, having found them to be easily curable. The Secretary had authority to act under these circumstances. He did not act unlawfully in such admissions. Under the circumstances, the fine could not be imposed. See Lamport & Holt v. Elting (C. C. A.) 74 F.(2d) 238, and Consulich Societa v. Elting (C. C. A.) 74 F.(2d) 240, both decided this day.
Judgment affirmed.